Citation Nr: 0100742	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-18 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from September 1976 to May 
1978.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1999 rating action of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Initially, the Board notes that the veteran requested an RO 
hearing, which was scheduled for February 2000.  The veteran 
failed to appear for this hearing.  Notice of the hearing was 
sent to the veteran's last known address.  Nothing in the 
record indicates that the veteran failed to receive proper 
notice of the hearing.  The Board will now consider the 
veteran's claim based on the current evidence of record.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been obtained by the RO.

2.  The veteran's claim for service connection was filed 
after October 31, 1990.

3.  The veteran's hepatitis C resulted from the veteran's own 
willful misconduct.


CONCLUSION OF LAW

Service connection may not be granted for the veteran's 
hepatitis C.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 U.S.C.A. §§ 105, 1131 
(West 1991); 38 C.F.R. §§ 3.1(n), 3.102, 3.301, 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  Review of the 
claims folder reveals that the RO's actions comply with the 
new statutory provisions.  In addition, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

I.  Pertinent Law and Regulations

Generally, applicable law and regulations state that service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2000).  However, for claims filed after October 31, 
1990, direct service connection may be granted only when a 
disability was incurred or aggravated in line of duty, and it 
was not the result of the veteran's own willful misconduct or 
the result of the veteran's abuse of alcohol or drugs.  
38 U.S.C.A. § 105; 38 C.F.R. § 3.301(a).

VA regulations define willful misconduct as an act involving 
conscious wrongdoing or known prohibited action.  38 C.F.R. 
§ 3.1(n).  Further, willful misconduct involves deliberate or 
intentional wrongdoing with knowledge of or wanton and 
reckless disregard of probable consequences.  38 C.F.R. 
§ 3.1(n)(1).  A mere technical violation of police violations 
or ordinances will not per se constitute willful misconduct.  
38 C.F.R. § 3.1(n)(2).  The isolated and infrequent use of 
drugs by itself will not be considered willful misconduct; 
however, the progressive and frequent use of drugs to the 
point of addiction will be considered willful misconduct.  
38 C.F.R. § 3.301(c)(3).  Where drugs are used to enjoy or 
experience their effects, and the effects result proximately 
and immediately in disability or death, such disability or 
death will be considered the result of the person's willful 
misconduct.  Id.  Willful misconduct will not be 
determinative unless it is the proximate cause of injury, 
disease or death. 38 C.F.R.§ 3.1(n)(3). 

II.  Factual Background

The veteran's service medical records, including separation 
examination conducted in April 1978, are negative for any 
diagnosis or treatment of hepatitis C.  However, the records 
do indicate that the veteran was assigned to an active drug 
and alcohol rehabilitation program in March 1978, in which he 
made unsatisfactory and/or fair progress.  The veteran was 
separated from service under Chapter 9.

The RO received the veteran's claim for benefits July 21, 
1998.

The veteran's VA treatment records dated from February 1997 
to July 1997 confirm the presence of hepatitis C in May 1997, 
but contain no clinical discussion as to its onset, including 
any historical reference to the veteran's service.

Medical records dated from July 1998 to August 1998 from the 
Texas Department of Criminal Justice indicate that the 
veteran is in a mandatory substance abuse program and 
document the various medications taken by the veteran.

III.  Analysis
 
Initially, the Board notes that, in this case, the record 
unambiguously shows that the RO received the veteran's claim 
in July 1998, well after October 31, 1990.  Therefore, a 
finding that his hepatitis C was proximately caused by 
willful misconduct will prohibit an award of service 
connection.  38 U.S.C.A. § 105; 38 C.F.R. § 3.301(a).

Considering the evidence of record, the Board finds that the 
veteran's in-service conduct amounts to willful misconduct.  
Throughout the claims adjudication process, the veteran has 
consistently asserted that he developed hepatitis C in 
service due to his drug and alcohol addiction (specifically 
his drug addiction).  The Board notes that the service 
medical records document the veteran's assignment to and 
participation in an active drug and alcohol rehabilitation 
program in March 1978 and his separation from service under 
Chapter 9.  The Board finds that this evidence demonstrates 
that the veteran's in-service drug use was neither isolated 
nor infrequent.  38 C.F.R. § 3.301(c)(3).  Drug addiction, by 
textual definition, amounts to willful misconduct. Id.  

The Board also finds that the veteran's willful misconduct, 
drug addiction, is the proximate cause of the disability at 
issue, hepatitis C.  38 C.F.R. § 3.1(n)(3).  The veteran has 
consistently asserted that his in-service drug addiction 
caused or resulted in his hepatitis C.  He has proffered no 
other explanation or cause of his hepatitis C infection.  In 
addition, the record is negative for other possible cause.  
Considering this evidence, the Board concludes that the 
veteran's use of drugs in service amounted to drug addiction 
and that the drug addiction either proximately or immediately 
resulted in the veteran's infection with hepatitis C.  
Therefore, the veteran's claim for service connection for 
hepatitis C must be denied.  38 U.S.C.A. §§ 105, 1131; 
38 C.F.R. §§ 3.1(n), 3.301.    

The Board acknowledges that, in some circumstances, service 
connection may be had for disability due to abuse of alcohol 
or drugs, although compensation is not payable for such 
disability.  Barela v. West, 11 Vet. App. 280, 282-83 (1998).  
However, the Board stresses that its denial of service 
connection in this instance is premised on a finding of 
willful misconduct.  Claims for service connection filed 
after October 31, 1990, direct service connection may be 
granted only when a disability was incurred or aggravated in 
line of duty and was not the result of the veteran's own 
willful misconduct.  38 U.S.C.A. § 105; 38 C.F.R. § 3.301(a).

Notwithstanding the veteran's willful misconduct, the Board 
finds that service connection is not in order for hepatitis 
C.  See Schroeder v. West, 212 F.3d. 1265 (Fed. Cir. 2000) 
(VA is required to consider all possible bases of 
entitlement).  That is, the Board finds no evidence of 
record, other than the veteran's assertions, suggesting or 
indicating that the veteran had hepatitis C while in service.  
His service medical records are negative in that regard, and 
records from the Texas Department of Criminal Justice 
demonstrate that the veteran's drug and alcohol addiction 
manifested itself well after his period of service.  Although 
the veteran contends that he was infected with hepatitis C 
while in service, there is no medical evidence to support 
that contention.  Moreover, none of the post-service evidence 
of record speaks to the relationship, if any, between the 
veteran's hepatitis C (the diagnosis of which was confirmed 
in May 1997) and his active duty service.     

The veteran offers three primary arguments in support of his 
claim.  First, he asserts that he was not provided with a 
separation examination upon his discharge from service.  He 
therefore argues that no one could state that his hepatitis C 
did not begin in service.  He again emphasizes that his drug 
and alcohol addiction began in service.  Second, the veteran 
argues that he was discharged pursuant to Chapter 9, which he 
states is a medical discharge.  He alleges that receipt of a 
medical discharge entitles him to VA benefits.  Finally, he 
claims that it should not matter when his claim for benefits 
was filed, especially considering that his period of service 
was before October 31, 1990.  

As to his first argument, the Board points out that a 
separation examination was conducted in April 1978.  Both the 
examination report and the other service medical records are 
negative for any diagnosis and treatment of hepatitis C.  As 
to the veteran's other arguments, the Board observes that the 
veteran apparently interprets 38 U.S.C.A. § 105 and 38 C.F.R. 
§ 3.301(a) to apply when a claimant had service after October 
31, 1990.  However, the Board stresses to the veteran that 
the text of 38 U.S.C.A. § 105 and 38 C.F.R. § 3.301(a) 
specifically addresses claims filed after October 31, 1990.  
There is no reference to any possible effect from the nature 
of a claimant's discharge.  A veteran's period of service is 
not, therefore, for consideration in this determination, nor 
is the question of whether a Chapter 9 discharge amounts to a 
discharge for medical reasons.  

In denying service connection for the veteran's hepatitis C, 
the Board acknowledges that it has considered alternative 
reasons and bases.  However, the Board stresses that the 
primary consideration in this instance has been the veteran's 
willful misconduct while in service.  Given this willful 
misconduct, and absent evidence of in-service incurrence of 
hepatitis C through avenues other than the veteran's in-
service drug addiction, there is no basis in the evidence of 
record to support a grant of service connection for hepatitis 
C.  Accordingly, the Board finds that the preponderance of 
the evidence is against service connection for hepatitis C.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 U.S.C.A. §§ 105, 1131; 38 C.F.R. 
§§ 3.1(n), 3.102, 3.301, 3.303.  


ORDER

Service connection for hepatitis C is denied.



		
	M. L. Nelsen
	Acting Member, Board of Veterans' Appeals

 

